878 F.2d 1443
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.HEINECKE, Appellant,v.GROSSMANN, et al., Appellee,v.SIMS, Appellee.
Appeal No. 88-1547.
United States Court of Appeals, Federal Circuit.
March 28, 1989.
ORDER FOR DISMISSAL

1
This matter being presented to the Court by unopposed Motion of the Appellant requesting that this appeal be dismissed in light of a settlement agreement between the parties;


2
IT IS ORDERED that the Motion be granted and that this appeal be and the same is hereby dismissed.